     Case 2:19-cv-00387 Document 6 Filed 07/29/19 Page 1 of 2 PageID #: 43



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


RITA KAYE TAYLOR,

                             Plaintiff,

v.                                                   CIVIL ACTION NO. 2:19-cv-00387

CLAY COUNTY SHERIFF’S DEPARTMENT, et al.,

                             Defendants.


                                   ORDER AND NOTICE


       Pursuant to LR Civ P 16.1, it is ORDERED that the following dates are hereby fixed as

the time by or on which certain events must occur:

08/12/19      Motion Under FR Civ P 12(b), together with supporting briefs, memoranda,
              affidavits, or other such matter in support thereof. (All motions unsupported by
              memoranda will be denied without prejudice pursuant to LR Civ P 7.1(a).)

09/03/19      Last day for Rule 26(f) meeting.

09/12/19      Last day to file Report of Parties= Planning Meeting and Scheduling Order
              Worksheet, available on the court=s website. See LR Civ P 16.1.

09/19/19      Telephonic Scheduling Conference at 2:00 p.m., before the undersigned, unless
              canceled.

09/26/19      Entry of Scheduling Order.

10/03/19      Last day to serve FR Civ P 26(a)(1) disclosures.
      Case 2:19-cv-00387 Document 6 Filed 07/29/19 Page 2 of 2 PageID #: 44



                                              NOTICE


       The provision of FR Civ P 14 and 15 with respect to the time in which to file third-party

claims and to amend pleadings without leave of court are not affected by this Order and Notice.

       Pursuant to LR Civ P 16.1 and 73.1, the parties are informed of their opportunity to consent

to the exercise by a magistrate judge of civil jurisdiction over the case, including entry of judgment,

as authorized by 28 U.S.C. ' 636. The parties may consent by filing a Consent to Jurisdiction by

a United States Magistrate Judge (FR Civ P From 34), or by so indicating on the Report of Parties=

Planning Meeting and Scheduling Order Worksheet, all of which are available on the Court=s

website.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                               ENTER:          July 29, 2019
